WALDEN, Judge
(dissenting):
I cannot say that the conclusion reached by the majority is not in accord with the literal wording of the Florida Rules of Civil Procedure or with the cases that have construed them. However, here the wife erroneously and belatedly (but with clear intent) sought in this divorce suit to establish a pleading basis for a decision as to whether she was entitled to a special equity or interest in the husband’s property and fees. It is clear that the Rules should be construed to secure the just determination of the action. Accordingly, I feel it was the higher duty for the trial court to permit the requested amendment and to decide the wife’s entitlement, if any, upon the equities and merits reflected in the record already before the court.
I would reverse because I think the ruling represented an abuse of discretion.